Laughlin, J.:
The opinion on another appeal herein, wherein the defendant Runyon is respondent (156 App.’ Div. 724), which is to be decided herewith, is decisive in favor of the ajppellants on all points save one. The learned counsel for this respondent pointedly contends that the statement of. a cause of action against an officer or director to enforce this personal liability requires an allegation that he violated the statute, or was concerned in its violation, in his capacity as an officer or director of the corporation-. That point is sufficiently discussed in the opinion on the appeal in which William M. Bernard is the respondent (156 App. Div. 737), and is there .decided adversely to 'this respondent. He was a director, and as such voted to authorize a mortgage,' alleged to have been executed in‘violation of the statute, and as secretary of the corporation he executed the *737necessary papers, and in his individual capacity he benefited by the transaction by receiving a preferential payment.
It follows that the determination of the Appellate Term and order of the Special Term of the City Court should be reversed, with costs, and motion denied, with costs.
McLaughlin and Hotchkiss, JJ., concurred; Ingraham, P. J., and Dowling, J., dissented.
Determination and order reversed, with costs, and motion denied, with costs.